Claimant was employed as a gardener on a residential estate at Irvington, N. Y. The Board has found that, “ While cutting grass with a big lawn mowing machine, it began to rain and he was compelled to continue said work in the rainstorm until the said work was finished, and was exposed to the rainstorm during the entire period of said work, to wit: from about 7:30 a. m. to about 4:00 p. m., and by reason thereof sustained a chill and felt a pain in the right leg and developed sciatica * * The Board further found that his duties compelled him to remain exposed to the rainstorm and cold air during the entire period above set forth, and that the disability which he suffered thereby “ was the result of the special increase and unusual hazard to which he was subjected, and it was due to something catastrophic and extraordinary in its nature identified in space and time and not voluntary.” The claimant testified that he continued working in the rain because he had to complete his work or otherwise his employer would become angry if he did not finish cutting the grass by the end of the day. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur.